       Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                            )
                                                      )
        Plaintiff,                                    )
                                                      )
 v.                                                   )
                                                      ) Case No.: 1-19-cv-46
 NEW MEXICO ENVIRONMENT                               )
 DEPARTMENT, and JAMES KENNEY,                        )
 Secretary (in his official capacity),                )
                                                      )
        Defendants.                                   )


                                            ANSWER
       In accordance with the Court’s Order of April 9, 2020 (ECF Doc. 28), Defendants New

Mexico Environment Department and James Kenney, Secretary (in his official capacity) hereby

respond to the allegations of the Complaint filed by Plaintiff on January 17, 2019 (ECF Doc. 1).

The numbered paragraphs herein correspond to the numbered paragraphs of the Complaint.

       1. The allegations of this paragraph constitute Plaintiff’s characterization of its case, to

which no response is required. To the extent a response is required, Defendants admit that the

New Mexico Environment Department (“NMED”) issued a permit to Cannon Air Force Base

under the New Mexico Hazardous Waste Act (“HWA”), NMSA 1978, §§ 74-4-1 – 14, on

December 19, 2018.

       2. Defendants admit that the December 19, 2018 permit renewed and modified an

existing HWA permit for Cannon Air Force Base.

       3. The allegations of this paragraph constitute Plaintiff’s characterization of its case and

consists of legal conclusions, to which no response is required. To the extent Paragraph 3

contains allegations of fact, Defendants deny those allegations.

                                                  1
       Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 2 of 7




        4. The allegations of this paragraph constitute Plaintiff’s characterization of its case and

consist of legal conclusions, to which no response is required. To the extent Paragraph 4 contains

allegations of fact, Defendants deny those allegations.

        5. The allegations of this paragraph consists of legal conclusions, to which no response is

required.

        6. The allegations of this paragraph consists of legal conclusions, to which no response is

required. To the extent Paragraph 6 requires a response, Defendants admit they conduct business

in New Mexico.

        7. The allegations of the first sentence this paragraph constitute Plaintiff’s

characterization of this case, to which no response is required. Defendants admit the allegations

of the second sentence.

        8. The allegations of this paragraph consists of legal conclusions, to which no response is

required.

        9. Defendants admit the allegations of this paragraph.

        10. The allegations of the first sentence of this paragraph consists of a legal conclusion,

to which no response is required. The allegation of the second sentence purports to characterize

the definition of hazardous waste at 42 U.S.C. § 6903(5), which speaks for itself and provides the

best evidence of its contents.

        11. The allegations of this paragraph consists of legal conclusions, to which no response

is required.




                                                  2
       Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 3 of 7




       12. Defendants admit the allegations in the first sentence. In response to the allegations

in the second sentence, Defendants admit that EPA authorized NMED to issue and enforce

permits for the storage, treatment, and disposal of hazardous waste, to the extent such

authorization is required by the Resource Conservation and Recovery Act. In response to the

allegations in third sentence, Defendants admit that NMED issues hazardous waste permits to

hazardous waste management facilities in New Mexico. To the extent this allegation implies that

NMED’s authority to do so derives solely from EPA’s authorization, it consists of a legal

conclusion to which no response is required, but Defendants deny the allegation.

       13. This paragraph purports to characterize the contents of NMSA 1978, § 74-4-4.A,

which speaks for itself and provides the best evidence of its contents.

       14. This paragraph purports to characterize the contents of NMSA 1978, § 74-4-3(K),

which speaks for itself and provides the best evidence of its contents.

       15. This paragraph purports to characterize the contents of 42 U.S.C. § 6961(a), which

speaks for itself and provides the best evidence of its contents.

       16. The allegations of the first sentence of this paragraph consists of legal conclusions, to

which no response is required. To the extent a response is required, Defendants admit that the

Permit is subject to appeal pursuant to N.M. Stat. Ann. 1978, § 74-4-14. and that the grounds for

setting aside an agency action are set forth in § 74-4-14.C as quoted.

       17. Defendants’ admit the allegations of this paragraph.

       18. The allegations of this paragraph consists of legal conclusions, to which no response

is required. To the extent a response is required, Defendants’ admit the challenged Permit



                                                  3
       Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 4 of 7




renewed and modified an existing permit, and that the Permit addresses corrective action and a

schedule of compliance as well as general and specific standards for these activities.

       19. Defendants lack knowledge and information sufficient to form a belief as to the truth

of the Plaintiff’s statements of its own intentions in this paragraph. Defendants admit that

Plaintiff’s did file an appeal of the Permit in the New Mexico Court of Appeals, and that that

proceeding was stayed upon Plaintiff’s motion.

       20. The allegations of this paragraph consists of legal conclusions, to which no response

is required. To the extent Paragraph 20 incorporates allegations that have been denied above,

Defendants deny them.

       21. The allegations of this paragraph consists of legal conclusions, to which no response

is required. To the extent Paragraph 21 contains allegations of fact, Defendants deny those

allegations.

       22. The allegations of this paragraph consists of legal conclusions, to which no response

is required. To the extent Paragraph 22 contains allegations of fact, Defendants deny those

allegations.

                                      GENERAL DENIAL

       Defendants deny any allegations of the Complaint, express or implied, that are not

expressly admitted, denied, or qualified herein.

                                 AFFIRMATIVE DEFENSES

       As further response, and without conceding they bear the burden of proof as to any of the

following, Defendants assert the following affirmative defenses:


                                                   4
       Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 5 of 7




                                          First Defense

       Plaintiff’s claims are barred because Plaintiff did not object to any Permit condition and

did not request a hearing on the Permit before the New Mexico Environment Department, and

thereby failed to exhaust administrative remedies prior to bringing this action.

                                         Second Defense

       Plaintiff is estopped by its conduct from asserting any of the purported claims alleged in

the Complaint, because Plaintiff did not object to any Permit condition and did not request a

hearing on the Permit before the Department.

                                          Third Defense

       Plaintiff has waived its purported claims alleged in the Complaint, because Plaintiff did

not object to any Permit condition and did not request a hearing on the Permit before the

Department.

                                         Fourth Defense

       Plaintiff’s claims are barred by the collateral attack doctrine, because the Complaint

constitutes a collateral attack on the Permit and the administrative decision-making process.

                                          Fifth Defense

       Plaintiff has failed to state a claim on which relief can be granted.




                                                 5
Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 6 of 7




                            PRAYER FOR RELIEF

Defendants deny Plaintiff is entitled to any relief whatsoever.




                              Respectfully submitted:

                              NEW MEXICO ATTORNEY GENERAL
                              HECTOR H. BALDERAS

                              /s/William G. Grantham
                              P. Cholla Khoury
                              Director, Consumer & Environmental Protection Division
                              Assistant Attorney General
                              ckhoury@nmag.gov
                              William G. Grantham
                              Assistant Attorney General
                              wgrantham@nmag.gov
                               (505) 717-3520
                              Post Office Drawer 1508
                              Santa Fe, NM 87504


                              NEW MEXICO ENVIRONMENT DEPARTMENT
                              and JAMES KENNEY, Secretary (in his official
                              capacity)

                              /s/Jennifer Hower
                              Jennifer Hower
                              General Counsel
                              Jennifer.hower@state.nm.us
                              Christopher Atencio
                              Assistant General Counsel
                              christopher.atencio@state.nm.us
                              Special Assistant Attorneys General
                              New Mexico Environment Department
                              121 Tijeras Ave. NE
                              Albuquerque, NM 87102
                              Phone: (505) 222-9554
                              Fax: (505) 383-2064




                                         6
      Case 2:19-cv-00046-KG-SMV Document 31 Filed 05/29/20 Page 7 of 7




                                   CERTIFICATE OF SERVICE

        I CERTIFY that, on May 29, 2020, I filed the foregoing using CM/ECF which caused the
parties of record to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

                                   /s/William G. Grantham
                                   William G. Grantham




                                             7
